COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00576-CR


MICHAEL FRED WEHRENBERG                                                APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                      ----------

          FROM THE 43RD DISTRICT COURT OF PARKER COUNTY

                                      ----------

                         MEMORANDUM OPINION1
                                      ----------

      Appellant Michael Fred Wehrenberg attempts to appeal from his conviction

for possession of a controlled substance, methamphetamine, of one gram or

more but less than four grams. The trial court’s certification states that this “is a

plea-bargain case, and the defendant has NO right of appeal” and that “the

defendant has waived the right of appeal.” See Tex. R. App. P. 25.2(a)(2). On

January 3, 2012, we notified Wehrenberg that this appeal may be dismissed

      1
       See Tex. R. App. P. 47.4.
unless he or any party desiring to continue the appeal filed a response showing

grounds for continuing the appeal.     Wehrenberg’s appellate counsel filed a

response agreeing that “there is no right to appeal in this cause”; thus, no

grounds were shown for continuing the appeal.      In accordance with the trial

court’s certification, we therefore dismiss this appeal.   See Tex. R. App. P.

25.2(d), 43.2(f).




                                                 SUE WALKER
                                                 JUSTICE

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 2, 2012




                                       2